Citation Nr: 9930159	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) September 1996 rating 
decision which denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran is not shown to have had any combat service; 
his military occupational specialty during service in Germany 
was Pershing missile crewman.

2.  The record does not substantiate the occurrence of the 
claimed non-combat-related stressor necessary to support a 
diagnosis of PTSD.

3.  The veteran is not shown to have PTSD as a consequence of 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that a veteran seeking service connection for PTSD must 
satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

Where the veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged non-combat stressor.  
Instead, the record must contain service records or other 
credible supporting evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); 38 C.F.R. § 3.304(f); 
Dizoglio at 166.

The veteran's service records do not reveal that he had any 
combat service; he served in Germany from July 1974 to March 
1976, his military occupational specialty was Pershing 
missile crewman, and he was not awarded any combat-related 
award or decoration.  His claimed in-service stressor giving 
rise to the current PTSD is not related to combat; he claims 
that he was involved in a particularly traumatic motor 
vehicle accident during service in Germany (about October 
1975) which resulted in the death of a German civilian, 
destruction of U.S. military property, and legal difficulty 
due to his having been involved in the accident.  Thus, 
38 U.S.C.A. § 1154(b) (West 1991) does not apply to his claim 
and, as indicated above, his own testimony regarding the 
occurrence of the claimed stressor is insufficient to 
establish that such stressor did in fact occur as described; 
the occurrence of such stressor must be supported by service 
records or other supporting evidence.  

A review of the record reveals that the RO attempted to 
associate with the claims file evidence or records which 
would substantiate the veteran's claim that he was involved 
in a motor vehicle accident during service in Germany, and to 
verify the occurrence of the claimed in-service stressor 
described by him.  His service records do not indicate that 
he was involved in any motor vehicle accident in Germany (or 
at any other time in service), that he experienced any legal 
or military disciplinary difficulties, that he was the 
subject of any legal investigation stemming from any accident 
causing the death of another person and loss of U.S. military 
property, or that he experienced any psychological and or 
psychiatric problem during service; his service medical 
records reveal that he received medical treatment on several 
occasions between September and November 1975 (as indicated 
above, he claims that the in-service stressor - a motor 
vehicle accident resulting in one fatality, occurred in 
October 1975); he was treated for iguinal hernia, upper 
respiratory infections, headaches, diarrhea, and flu-like 
symptoms; no pertinent report or finding was indicated on 
service separation medical examination in January 1976.

VA medical treatment records from June 1988 to April 1996 
reveal intermittent treatment associated with various 
symptoms and illness, including treatment associated with 
problems involving substance abuse.  From February to April 
1996, the veteran was hospitalized due to polysubstance abuse 
and PTSD.  During treatment, he indicated, in pertinent part, 
that he received treatment in the service for "talking out 
of his head" and a fractured wrist.  On psychological 
evaluation, he reported that he was involved in a motor 
vehicle accident in service, having been subject to 
investigation for two years after his service separation, 
resulting in many trauma-related symptoms; reportedly, he met 
the diagnostic criteria for PTSD.  

On VA psychiatric examination in May 1996, the veteran 
indicated that he operated trucks launching Pershing missiles 
during service in Germany.  Reportedly, he was involved in a 
motor vehicle accident in October 1975 while driving his 
truck; he was driving recklessly, at a high rate of speed, 
when he collided head-on with a civilian vehicle; he drove 
off the road, hit a tree, found himself covered with blood 
and bruises, and was air-evacuated to a hospital in 
Stuttgart.  He indicated that the driver of the other vehicle 
died in the accident.  He was reportedly questioned by the 
police following the accident and was arrested and placed in 
jail for 3 weeks (in terrible conditions) without opportunity 
to contact U.S. military authority; he was eventually 
released from jail, returned to full duty, and was separated 
from the service before the commencement of a trial in 
Germany.  He indicated that he was contacted by the U.S. 
Attorney's Office after his service separation and informed 
that the German authorities intended to try him for the 
October 1975 accident; apparently, he assisted the U.S. 
attorneys in all pertinent matters and indicated that he 
never heard about the case again.  Reportedly, he experienced 
psychological and psychiatric problems since October 1975.  
On examination, PTSD, alcohol dependence, and major 
depressive disorder were diagnosed.  

At a July 1999 Travel Board hearing, the veteran described 
the sequence of events leading to his motor vehicle accident 
during service in Germany, resulting in the death of a German 
civilian and destruction of U.S. military property, and 
subsequent legal difficulties to which he was exposed as a 
result of the accident.  He indicated that he did not have to 
face any criminal or disciplinary penalty for his role in the 
accident.  He stated that he was contacted by the U.S. 
Attorney's Office shortly after his service separation 
relative to the October 1975 accident in Germany, and he 
fully cooperated with them, and indicated that he did not 
have to return to Germany.  He indicated that he attempted to 
obtain any and all available documents from the U.S. 
Attorney's Office which would substantiate his contention 
that he was subject to an investigation as a result of his 
involvement in a motor vehicle accident in Germany, but was 
informed that no documentation whatsoever was available after 
the passage of 20 years since the alleged investigation; he 
stated that he did not have any pertinent documents in his 
possession.  He testified that he was diagnosed with PTSD in 
1996, noting that he experienced psychological and 
psychiatric symptoms relating to the accident since it 
occurred.  

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  Although the recent 
post-service medical evidence of record reveals a diagnosis 
of PTSD and suggests a nexus between that disorder and the 
veteran's claimed in-service stressor (consisting of having 
been allegedly involved in a motor vehicle accident in 
Germany), there is no credible supporting evidence from any 
source to support his assertions with respect to the 
occurrence of the accident (which is said to have resulted in 
the death of a civilian German national and destruction of 
U.S. military property).  RO attempts to verify the 
occurrence of the accident have not been successful; as the 
veteran indicated, the U.S. Attorney's Office which 
reportedly performed an investigation into the circumstances 
of the accident and the veteran's role therein after his 
service separation has no information pertaining thereto.  

The veteran's service records are entirely bereft of any 
evidence which would suggest that he was the subject to an 
investigation and/or disciplinary action as a result of 
having been involved in a serious in-service accident 
resulting in loss of life and/or destruction of U.S. 
property; his service medical records do not support his 
contention that he sustained traumatic injury in a motor 
vehicle accident in October 1975 (or at any other time during 
service).  As indicated above, it is documented that he 
received medical treatment on several occasions between 
September and November 1975 for various minor problems and 
illnesses (such as headaches, cold and flu-like symptoms); at 
no time during such clinical treatment or on January 1976 
service separation medical examination was it indicated that 
any symptom or clinical manifestation existed as a result of 
trauma from a motor vehicle accident.  

The undersigned Board member, having reviewed the claims 
folder carefully and listened to the veteran's recent 
testimony, finds that his stressor story (to support a 
diagnosis of PTSD, if true) is unpersuasive and less than 
credible, standing alone, as it is totally at odds with the 
medical record compiled contemporaneously with the claimed 
in-service accident and not at all supported by any 
contemporaneous document or other corroborative source.  
Based on the facts surrounding this case, and the law and 
regulations cited above, the veteran's uncorroborated 
statements, alone, do not serve to place the evidence in 
equipoise.  Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  As there is not a scintilla of corroborative 
evidence to support the veteran's statements, and no 
likelihood of acquiring such evidence, the preponderance of 
evidence is against the claim of service connection for PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

